Citation Nr: 1316069	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

Criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is currently service connected for a number of disabilities, including coronary artery disease rated at 60 percent, posttraumatic stress disorder (PTSD) rated at 50 percent, diabetes mellitus rated at 20 percent, and peripheral neuropathy of the right upper and lower extremities rated at 10 and 20 percent respectively.  He also receives noncompensable ratings for a fracture of the left great toe, for hepatitis C, for erectile dysfunction, and for a chest scar.  The Veteran's service connected disabilities combined for a 50 percent rating in January 2005, a 70 percent rating in August 2007 and a 90 percent rating in 2008.  As such, the Veteran currently meets the schedular rating criteria for a TDIU.

In this case, the evidence shows that the Veteran is not working currently and has not worked in a number of years.  The claims file reveals that the Veteran had a stroke in 1996 which caused flaccid hemiplegia of the left upper and lower extremities, and he stopped working following the stroke.  In the most recent supplemental statement of the case in December 2012, it was concluded that the Veteran's stroke residuals, and not his service connected disabilities, precluded him from employment.  

The Board does not dispute the fact that the residuals from the Veteran's stroke prevent him from working.  It is clear that they do.  However, this is not the end of the analysis.  As noted, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).

In this case, the Veteran has difficult to control diabetes mellitus with numerous complications and residuals, significant PTSD, and debilitating coronary artery disease.  While medical opinions have been obtained addressing how these disabilities in isolation would not render the Veteran unemployable, an opinion has not been obtained considering the impact of these disabilities in total.  See, e.g., Goodman v. Derwinski, 1 Vet.App. 280, 282 (1991) ("The statement of reasons or bases should include the impact of appellant's anxiety condition both alone and in combination with his other service-connected disabilities on his ability to secure and follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a).")   If this were to be done, the Board has no doubt that it would be found that the effects of the Veteran's multiple highly rated service connected disabilities would be sufficient to preclude him from substantially gainful employment.  Given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU is warranted.  As such, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

A total rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


